United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.A., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1431
Issued: November 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 29, 2013 appellant filed a timely appeal from an April 22, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. As more than 180 days elapsed from the last merit decision dated July 9, 2012
to the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen her claim for
further merit review under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 17, 2011 appellant, then a 36-year-old composite/plastic fabricator leader,
filed a traumatic injury claim alleging that at 7:00 p.m. on September 17, 2011 she injured her
back, neck and shoulders in a motor vehicle accident. The employing establishment
controverted the claim, arguing that the accident occurred after work hours.2
The record establishes that appellant was on travel status to San Diego at the time of the
September 17, 2001 motor vehicle accident. In a statement dated October 18, 2011, Kenneth
Peterson, a coworker, related that after work on September 17, 2011 he and other coworkers,
including appellant, travelled together to the beach to “enjoy the sites of southern California.
After a short while we decided to go get a bit[e] to eat.” Mr. Peterson related that their car was
rear-ended at a traffic light.
By letter dated October 26, 2011, the employing establishment controverted the claim,
arguing that the accident occurred during an activity outside the performance of duty and not
reasonably incidental to appellant’s employment. It noted that on Saturday, September 17, 2011
appellant worked from 5:20 a.m. until 3:20 p.m. The employing establishment noted that
Mr. Peterson related that she and the others involved in the accident “were at the beach walking
around and then they decided to stop and get something to eat.” It also maintained that the
location where the incident occurred was not a direct travel route between appellant’s
workstation and hotel.
In a statement dated November 1, 2011, appellant related that on September 17, 2011 she
worked from 6:00 a.m. until 4:00 p.m. She returned to her hotel after work and agreed to meet
coworkers at 6:00 p.m. for dinner. Appellant stated:
“We decided to eat at Hodad’s located in Pacific Beach. After arriving, we
discovered that it was about an hour to be seated. We decided to head to Mission
Beach, which was just up the road to find a place for dinner. Mission Beach did
not have any appealing restaurants; it was decided to head back towards the hotel
and try to find a place along the way.”
Appellant indicated that a few minutes after they left the parking lot at Mission Beach, a
car hit them from behind.
By decision dated December 2, 2011, OWCP denied appellant’s claim after finding that
her injury did not occur within the performance of duty. It found that she was engaged in
sightseeing after work hours and was not in the performance of duty at the time of the motor
vehicle accident.
On February 3, 2012 appellant requested reconsideration. In a statement dated
February 10, 2012, she related that she returned to her hotel after work. Around 5:00 p.m.
appellant traveled in a government vehicle with coworkers to have dinner. The first restaurant
had a long wait so she went with her coworkers to find another restaurant. Appellant maintained
2

Appellant’s work schedule was listed as from 7:20 a.m. to 4:02 p.m., Monday through Friday.

2

that the accident occurred around 6:00 p.m. and that she and her coworkers “did not have time to
have done any sightseeing prior to our main objective which was to have dinner after our
workday.”
Appellant submitted a response to OWCP’s questionnaire. She related that the accident
occurred less than 20 minutes from her duty station and that she was traveling to a restaurant at
the time of the motor vehicle accident. Appellant asserted that she was within 15 miles of her
hotel when the accident occurred.3
By decision dated July 9, 2012, OWCP denied modification of its December 2, 2011
decision.
On January 12, 2013 appellant requested reconsideration. In a statement dated
January 11, 2013, she maintained that she was not sightseeing on the day of the accident but
instead trying to find a restaurant. The initial restaurant chosen had a long wait. The next
restaurant was eight miles from her hotel and the accident occurred about an hour and a half after
work. Appellant stated, “This was not a ‘recreational’ trip as we set out to find a dining place. I
feel that it is reasonable to go home, shower, and then leave to eat and have this not be
recreational. We were within 8 miles and only 1½ hours after work; this to me does not seem
unreasonable.” She resubmitted her response to OWCP’s questionnaire and her February 10,
2012 statement.
In a nonmerit decision dated April 22, 2013, OWCP denied appellant’s request for
reconsideration for section 8128. It found that her statement on reconsideration conflicted with
her previous statement and thus was not relevant to the issue at hand.
On appeal appellant asserted that she was at her location for work and that the accident
occurred a reasonable time and distance from her hotel. She maintained that she did not consider
her activities recreational.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP
3

In a statement dated June 11, 2011, the employing establishment noted that the incident report indicated that the
accident occurred at 7:00 p.m. at a place that was not on a direct route between her hotel and workstation.
4

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.”
5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.607(a).

3

will deny the application for reconsideration without reopening the case for review on the
merits.7
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.8 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.9 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.10
ANALYSIS
In decisions dated December 2, 2011 and July 9, 2012, OWCP denied appellant’s claim,
after finding that she was not in the performance of duty at the time of the September 17, 2011
motor vehicle accident. On January 12, 2013 appellant requested reconsideration.
The Board does not have jurisdiction over the merit decision dated July 9, 2012. The
issue presented on appeal is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(3), requiring OWCP to reopen the case for further review of the merits of the claim.
In her January 12, 2013 request for reconsideration, she did not show that OWCP erroneously
applied or interpreted a specific point of law. Appellant did not identify a specific point of law
or show that it was erroneously applied or interpreted. She did not advance a new and relevant
legal argument. Appellant contended that she was not engaged in a recreational activity as she
was not sightseeing at the time of her motor vehicle accident; rather, she was looking for a place
for dinner around eight miles from her hotel and within an hour and a half after stopping work.
Her contentions, however, are repetitious of those previously raised in her November 1, 2011
and February 10, 2012 statements. Evidence or argument which repeats or duplicates evidence
already in the case record has no evidentiary value and does not constitute a basis for reopening a
case.11
A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence, but appellant did not submit any pertinent new and relevant medical evidence in this
case. She resubmitted her response to OWCP’s questionnaire and her February 10, 2012
statement; however, as previously discussed, as this evidence duplicated evidence previously
submitted and considered by OWCP, it is insufficient to warrant reopening her case for merit
review.12
7

Id. at § 10.608(b).

8

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

9

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

10

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

11

See Richard Yadron, 57 ECAB 207 (2005).

12

See S.J., Docket No. 10-1318 (issued February 3, 2011); Edward W. Malaniak, 51 ECAB 279 (2000).

4

The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, it properly denied merit review.
On appeal appellant raises arguments addressing the merits of her case. As previously
noted, however, the only issue before the Board is whether OWCP properly denied her
reconsideration request.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen the claim for
further merit review under section 8128.
ORDER
IT IS HEREBY ORDERED THAT the April 22, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 6, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

